IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00041-CR

MILTON LEE GARDNER,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                          From the 77th District Court
                           Limestone County, Texas
                            Trial Court No. 13074-A


                                     ORDER


      Milton Lee Gardner’s motion for rehearing filed on October 30, 2015 is denied.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed December 3, 2015